Detailed Action

1.	This Office Action is responsive to the QPIDS filed 01/11/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

4.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the previously amended claims in the Examiner’s Amendment and Notice of Allowance mailed 10/06/2021, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
deserializing the first message to recreate a first data set; matching the first data set to one or more data-specific notations; converting the first data set to one or more standardized notations corresponding to the one or more data-specific notations; modifying the first message based on the first communication protocol; reserializing the first message for transmission; and routing the first message to the first destination based on the second variable; wherein modifying the first message comprises converting the first message into a standardized format and appending a portion of the first message to the converted first message as extra information based on the standardized format, as set forth in the independent claims 21, 31 and 40.  

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441